Citation Nr: 1038342	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-37 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected onychomycosis (claimed as fungus of both fingers).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1970 to March 1971 and from June 1994 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the RO that 
granted service connection and assigned a noncompensable rating 
for onychomycosis, effective on October 18, 2004.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In May 2006, the Veteran underwent a skin examination to 
determine whether she was entitled to a higher evaluation for her 
onychomycosis.  The Veteran is currently assigned a 
noncompensable rating for onychomycosis under Diagnostic Code 
(DC) 7813.  

Diagnostic Code 7813 pertains to dermatophytosis (ringworm: of 
body, tinea corporis; of head; tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium, of 
inguinal area (jock itch), tinea cruris) and provides, in part, 
that dermatophystosis should be rated under scars (DCs 7800-7805) 
or dermatitis (DC 7806).  

Another examination is required since the VA examination does not 
provide all the necessary information in order to rate the 
service-connected skin disability.  The VA examiner should 
provide unretouched color photographs of the disability, which 
may be helpful to determine the extent of deformity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §4.2.  

Prior to arranging for the Veteran to undergo a VA examination, 
the RO should obtain and associate with the claims folder all 
outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action to 
contact the Veteran in order to obtain copies 
of all records of medical treatment received 
for the service-connected onychomycosis that 
are not currently associated with the claims 
file.  All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such records 
has negative results, documentation to that 
effect should be included in the claims file.

2.  The Veteran should be afforded a VA 
examination to determine the current severity 
of the service-connected onychomycosis of the 
fingers.  

The Veteran's claims file should be made 
available to the examiner, and the examiner 
is requested to review the entire claims file 
in conjunction with the examination. 

The VA examiner should provide findings 
responsive to the criteria for rating scars 
under DCs 7801-7805, to include measurement 
of the length and width of the onychomycosis 
associated with the Veteran's fingers, as 
well as the area of the onychomycosis in 
square inches.  

The examiner should indicate whether the 
onychomycosis is superficial; stable or 
unstable; painful on examination; or causes 
limitation of function, and should describe 
any limitation of motion in degrees.  

The VA examiner should also comment as to 
visible or palpable tissue loss, surface 
contour, adherence to underlying tissue, 
hypo- or hyper-pigmentation, abnormal skin 
texture, missing underlying soft tissue, and 
induration and inflexibility.  The VA 
examiner should take and associate with the 
VA examination unretouched color photographs. 

Further, the VA examiner should provide 
findings responsive to the criteria for 
rating dermatitis or eczema under DC 7806, to 
include whether the Veteran has intermittent 
systemic therapy (such as corticosteroids) or 
other immunosuppressive drugs required for a 
total duration of less than six weeks during 
the past 12-month period.
 
All tests and studies deemed necessary by the 
VA examiner should be performed.   
 
A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a fully responsive Supplemental 
Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  They should be 
afforded a reasonable opportunity for 
response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  



